
	

113 HRES 592 IH: Calling for free and fair elections in Ukraine, and for other purposes.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 592
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Ms. Kaptur (for herself, Mr. Gerlach, Mr. Levin, and Mr. Quigley) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for free and fair elections in Ukraine, and for other purposes.
	
	
		Whereas democracy, human rights, and civil liberties are universal values and fundamental
			 principles of the foreign policy of the United States;
		Whereas an essential element of democratic self-government is for leaders to be chosen and
			 regularly held accountable through elections that are organized and
			 conducted in a manner that is free, fair, inclusive, and consistent with
			 international standards;
		Whereas governments in which power does not derive from free and fair elections lack democratic
			 legitimacy;
		Whereas elections in Ukraine have previously involved restrictions on freedom of expression,
			 assembly, and association, including censorship, surveillance, lack of
			 transparency, and the absence of a free media;
		Whereas, on February 22, 2014, the Ukrainian Parliament voted under its constitutional authority to
			 remove Victor Yanukovych from the post of President of Ukraine; and
		Whereas authorities in Ukraine have called for a Presidential election to be held on May 25, 2014:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)greatly values the warm and close relationship the United States has established with Ukraine since
			 that country regained its independence in 1991;
			(2)reaffirms the commitment of the United States to democracy, human rights, civil liberties, and the
			 rule of law, including the universal rights of freedom of assembly,
			 freedom of speech, freedom of the press, and freedom of association;
			(3)expresses support for freedom, human rights, civil liberties, and rule of law in Ukraine, and for
			 elections that are free and fair;
			(4)expresses strong support for the people of Ukraine in their peaceful calls for a representative and
			 responsive democratic government that respects human rights, civil
			 liberties, and the rule of law;
			(5)condemns the interference of foreign agitators in pre-election activities that have disrupted
			 security throughout Ukraine;
			(6)calls on the Government of Ukraine to respect freedom of expression and association by—
				(A)holding elections that are free, fair, and responsive to the people of Ukraine, including by
			 refraining from disqualifying candidates for political reasons; and
				(B)ensuring freedom of the press, assembly, association, and expression;
				(7)calls on the Government of Ukraine to allow international election monitors to be present for the
			 May 25, 2014, election; and
			(8)urges the President of the United States, the Secretary of State, and other world leaders—
				(A)to express support for the rights and freedoms of the people of Ukraine, including to democratic
			 self-government;
				(B)to engage with the people of Ukraine and support their efforts to promote human rights and
			 democratic reform, including supporting civil society organizations that
			 promote democracy and governance;
				(C)to support policies and programs that preserve free and open access to the press and Internet in
			 Ukraine; and
				(D)to condemn elections that are not free and fair and that do not meet international standards.
				
